Citation Nr: 0734414	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  02-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 50 percent for bilateral 
hearing loss. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1962 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2001 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In January 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In November 2003, the Board remanded this case for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998)



FINDING OF FACT

Bilateral hearing loss is manifested by level XI hearing 
impairment in the right ear and level VI hearing impairment 
in the left ear. 


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2002, March 2004, and March 2006. The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability was 
worse.  The veteran was informed that VA would obtain VA 
records and records from other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include that in his possession, in 
support of the claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claims and the degree of disability 
assignable 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by adequate content-complying VCAA notice and 
subsequent readjudication as evidenced by the supplemental 
statement of the case, dated in March 2007.  Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.)

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records and the 
veteran was afforded VA examinations.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION


Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average 


impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Pure tone threshold average," as used in Tables VI, is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIA. 38 C.F.R. § 4.85(d).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral. 
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

VA records show that on audiological testing in September 
2000 the pure tone thresholds in HERTZ at the tested 
frequencies of 1000, 2000, 3000, and 4000 in the RIGHT ear 
were 80, 95, 105, and 105 decibels, respectively, and in the 
LEFT ear were 35, 45, 65, and 80 decibels, respectively.  The 
average decibel loss in the right ear was 96 and the average 
in the left ear was 56. Speech recognition ability in the 
right ear was 12 percent and 60 percent in the left ear.

In May and June 2005, the results of audiology testing were 
considered not suitable for rating purposes.  In May 2005, 
the VA audiologist stated that the results of the testing 
were more consistent with the September 2000 audiogram.  

On VA audiological testing in October 2005, there was no 
demonstrable hearing in the right ear.  Hearing loss in the 
left ear was said to be more problematic.  It was noted that 
the veteran had electrophysiologic responses at levels less 
than those he was behaviorally responding to and earlier 
electrophysiologic testing in June 2005 suggested that the 
veteran had significantly better hearing than was suggested 
by his behavioral responses on that date.  Also it was noted 
that the veteran either could not or would not provide 
behavioral responses that were consistent with the 
electrophysiological responses observed in the left ear.  The 
examiner stated that the veteran had profound right ear 
hearing loss, but was unable to determine the actual organic 
hearing loss in the left ear.  

As noted above, the results of the veteran's most recent 
audiological tests were adequate for rating his service-
connected bilateral hearing loss because the loss in the left 
ear did not appear to be consistent with other tests and by 
observation. The record indicates that most suitable 
audiometric tests regarding the left ear performed during the 
appellate period were in September 2000.  

Applying the results of the left ear hearing loss to TABLE 
VI, the findings of the yield a numerical designation of VI 
for the left  ear (between 50 and 57 average of pure tone 
decibel hearing loss, with between 60 and 66 percent speech 
discrimination).  The veteran has the highest level of 
hearing impairment for the right ear, that is, a XI (between 
90 and 97 average pure tone decibel hearing loss, with 
between 0 and 34 percent speech discrimination).  The 
numerical designation of XI for the right ear does not change 
under Table VIA.  38 C.F.R. § 4.86(a). Entering the numerical 
designations of VI and XI to TABLE VII yields a disability 
rating of 50 percent under Diagnostic Code 6100.  

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 50 percent for bilateral hearing loss is 
denied.   



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


